ALLOWANCE
	The following is an allowance in response to communication received 01 June 2022. Claims 1 – 20 now pending in this application and are allowed. The present application is being examined under the pre-AIA  first to invent provisions.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was done following a telephone interview with Christopher Palermo on 27 June 2022. After the examiner’s amendment:

Claim 1 will read as follows:
A system for redemption of promotions in connection with retail transactions, the system comprising:
a computer memory comprising:
a first database of user information, the user information being organized as user records, each of the user records corresponding to a user and containing a user identifier;
a second database of item-promotion information corresponding to at least one promotion relating to an item and redeemable at merchant devices of at least two unaffiliated merchants in connection with purchase of the item;
a third database of item information corresponding to items available for purchase at the merchant devices of the at least two unaffiliated merchants, the item information being organized as item records, each of the item records corresponding to an item and containing identifiers for the item in corresponding merchant devices; and
a transaction-management server communicating over a communications network and with the first database, second database, and third database, and comprising a computer processor programmed for:
receiving promotion information and item information from a third-party device over the communications network, the promotion information identifying promotions redeemable at the merchant devices and containing information corresponding to identifiers of items, the item information identifying items related to the identified promotions;
adding the promotion information to the second database;
adding the item information to the third database;
assigning identifiers to the items based on the received item information;
creating associations between the promotion information in the second database and the item information in the third database by relating the received promotion information to item records in the third database containing the assigned identifiers;
receiving an order from an ordering user device over the communication network, the order specifying one or more items;
obtaining a geolocation of a user associated with the ordering user device;
identifying, using the third database, and transmitting to the ordering user device merchant identifiers of one or more of the unaffiliated merchants from which the one or more items identified in the order are available and determining and transmitting promotions associated both with the one or more items and the one or more of the unaffiliated merchants, certain of the unaffiliated merchants identified by the merchant identifiers being ranked in order of proximity to the user using the geolocation of the user;
wherein the ordering user device is configured to [[(a)]] present the certain unaffiliated merchants, receive a selection of a specific unaffiliated merchant of the certain unaffiliated merchants and [[(b)]] transmit the order and any identified promotion to a merchant device of the specific unaffiliated merchant.

Claim 11 will read as follows:
A system for redemption of promotions in connection with retail transactions, the system comprising:
a computer memory comprising:
a first database of user information, the user information being organized as user records, each of the user records corresponding to a user and containing a user identifier;
a second database of item-promotion information corresponding to at least one promotion relating to an item and redeemable at merchant devices of at least two unaffiliated merchants in connection with purchase of the item;
a third database of item information corresponding to items available for purchase at the merchant devices of the at least two unaffiliated merchants, the item information being organized as item records, each of the item records corresponding to an item and containing identifiers for the item in corresponding merchant devices; and
a transaction-management server communicating over a communications network and with the first database, second database, and third database, and comprising a computer processor programmed for:
receiving promotion information and item information from a third-party device over the communications network, the promotion information identifying promotions redeemable at the merchant devices and containing information corresponding to identifiers of items, the item information identifying items related to the identified promotions;
adding the item information to the third database;
assigning identifiers to the items based on the received item information;
creating associations between promotion information in the second database and the item information in the third database by relating the promotion information to item records in the third database containing the assigned identifiers;
receiving an order from an ordering user device over the communication network, the order specifying one or more items;
obtaining a geolocation of a user associated with the ordering user device; 
identifying, using the third database, and transmitting to the ordering user device merchant identifiers of one or more of the unaffiliated merchants from which the one or more items identified in the order are available and determining and transmitting promotions associated both with the one or more items and the one or more of the unaffiliated merchants, certain unaffiliated merchants identified by the merchant identifiers being ranked in order of proximity to the user using the geolocation of the user;
wherein the ordering user device is configured to [[(a)]] present the certain unaffiliated merchants, receive a selection of a specific unaffiliated merchant of the certain unaffiliated merchants and [[(b)]] transmit the order and any identified promotion to a merchant device of the specific unaffiliated merchant.





Statement of Reasons for Allowance
 The invention is directed to fulfillment of order for items from a specific customer selected merchant. Applicant’s claimed system maintains plurality of database which stores customer information, item-promotion related to an item which are redeemable at plurality of unaffiliated merchants, and information corresponding to items available for purchase at the unaffiliated merchants including the item identifiers used by unaffiliated merchants for identifying the items.
When a sever device of the system receives an order specifying one or more items from a user’s device, said server device obtains geolocation of the user device, identifies one or more unaffiliated merchants who have the ordered items available for sale, identifies unaffiliated merchant specified promotions for the ordered items, ranks the identified merchants in proximity to the user device based on the geolocation of the user device, and provides a ranked list to the user device. After receiving the ranked list from the server, said user device presents the list, receives user selection of an unaffiliated merchant from the list, and the order with the associated promotion is transmitted directly to the unaffiliated merchant selected by the user.


Prior art of record teaches system and method for receiving information entered by a customer, obtaining location of the customer, generate an enquiry, transmit the inquiry to a remote system, remote system may select a number of retailers which are closest to the geographical location of the user which are transmitted to the user device for presentation. After the user makes selection of the "promotions", said user device may direct the user to an on-line webpage of the retailer through a web application of the electronic device.
Prior art of record does not teach, after receiving the ranked list from the server, said user device presents the list, receives user selection of an unaffiliated merchant from the list, and the order with the associated promotion is transmitted directly to the unaffiliated merchant selected by the user.

Prior art Karipys et al. US Publication 2021/0318412 teaches system and method for receiving information entered by a customer, obtaining location of the customer, generate an enquiry, transmit the inquiry to a remote system, receive incentives transmitted from system. Upon receiving incentives, purchase of product may be executed through customer mobile device.
Prior art Karipys does not teach identifying one or more unaffiliated merchants who have the ordered items available for sale and specified promotions for the ordered items, ranking and providing a list that identifies identified merchants in proximity to the user device. After receiving user selection of an unaffiliated merchant from the list, transmitting the order with the associated promotion is transmitted directly to the unaffiliated merchant selected by the user.



Although additional art could be cited addressing at least some of the claimed limitations, examiner concludes that citing additional prior art would require improper hindsight. Accordingly, examiner concludes that the independent claims patentably distinguish the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Naresh Vig whose telephone number is (571)272-6810. The examiner can normally be reached Mon-Thu 05:30a - 03:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571.270.7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NARESH VIG/Primary Examiner, Art Unit 3622                                                                                                                                                                                                        


July 1, 2022